Exhibit 3.1 Articles of Amendment To Articles of Incorporation Of DISPATCH AUTO PARTS, INC. (Name of corporation as currently filed with the Florida Dept. of State) L16397 (Document number of corporation (if known) Pursuant to the provisions of section 607.1006, Florida Statutes, this Florida Profit Corporation adopts the following amendment(s) to its Articles of Incorporation: NEW CORPORATE NAME (if changing): ENVIRONMENT ECOLOGY HOLDING COMPANY OF CHINA (Must contain the word “corporation,” “company,” or “incorporated” or the abbreviation “Corp.,” “Inc.,” or “Co.”) (A professional corporation must contain the word “chartered”, “professional association,” or the abbreviation “P.A.”) AMENDMENTS ADOPTED- (OTHER THAN NAME CHANGE) Indicate Article Number(s) and/or Article Title(s) being amended, added or deleted: BE SPECIFIC (Attach additional pages if necessary) If an amendment provides for exchange, reclassification, or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself: (if not applicable, indicate N/A) The date of each amendment(s) adoption: 4/10/2007 Effective date if applicable: (no more than 90 days after amendment file date) Adoption of Amendment(s)(
